Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.

 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with YU-TE CHEN on 02/26/2021.
The application has been amended as follows: 
Cancel claims 10-16.
Amend claim 1 line 15 to add “at least one”:
in response to a control of the at least one controller
Amend claim 1 line 17 to add “at least one”:
wherein the at least one sensor is configured
Amend claim 3 line 2 to add the verb “is”:
wherein the at least one controller is electrically coupled
Amend claim 3 line 3-4 to add “at least one”:
at least one controller
Amend claim 4 line 2 to add “at least one”:
electrically coupled to the at least one controller
Amend claim 4 at pg. 3 line 1 to add “at least one”:
electrically coupled to the at least one controller
Amend claim 5 line 2-3 to add “at least one”:
wherein the at least one sensor is configured to detect

Allowable Subject Matter
Claims 1-9, subject to examiner’s amendment, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or suggest fairly the subject matter of claim 1, the independent claim. It’s well known in the art to submerge a wafer into a tank containing cleaning fluid and move the wafer horizontally within the tank; the tank comprising a bottom wall, a lateral wall, and a partition wall mounted on the lateral wall; the partition wall divides the tank into two compartments that are in fluid communication with each other (see US Patent 4736758 to Kusuhara at fig. 1-3; US Patent 5341825 to Kobayashi at fig. 2-9; see also US Patent 5925213 to Yamasaki at fig. 1; Japanese Publication JPH09129580 to OCHI at fig. 1;). It’s also well known in the art that the partition wall can be vertically movable (see Kusuhara at col. 7 line 53 to col. 8 line 19; Kobayashi at col. 1 line 64 to col. 2 line 9; see also US Patent 5381808 to Kamikawa at claim 5). But the prior art does not teach or suggest fairly that: the partition wall has a second position in which it slides downwardly through the cleaning fluid and contacts the tank’s bottom wall, which would separate the cleaning fluid and sever the fluid communication .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714